DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on December 17, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Response to Amendment
	Applicant’s Amendment filed December 17, 2020 has been fully considered and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Solheid et al. (US 2011/0058785 A1) in view of Blackwell, Jr. et al. (US 2006/0280420 A1).
Regarding claim 8; Solheid et al. discloses a telecommunications system (see Figures 2-14) comprising:
a cabinet (200, 300) including a framework (frame with a support frame and swing frame; see paragraph 52 and Figure 2; frame 330 including support frame 340 and swing frame 350; see paragraphs 53-58 and Figures 3-14) for mounting telecommunications equipment (splitter region 220 for mounting splitter modules 225; management region 250 for storing excess fiber length; termination region 230 for connectors 113, 111; storage region 240 for connectors 111; drop region 260 for connectors; see paragraph 35 and Figure 2; telecommunications components are mounted to the frame 330, including splitter arrangement 500; termination arrangement 700, storage arrangement 800, and management arrangement 900; see paragraph 60 and Figures 3-14); 
a telecommunications equipment area (splitter region 220 for mounting splitter modules 225; management region 250 for storing excess fiber length; termination region 230 for connectors 113, 111; storage region 240 for connectors 111; drop region 260 for connectors; see paragraph 35 and Figure 2; areas provided for mounting telecommunications components that are mounted to the frame 330, including splitter arrangement 500; termination arrangement 700, storage arrangement 800, and management arrangement 900; see paragraph 60 and Figures 3-14) mounted to the framework (frame with a support frame and swing frame; see paragraph 52 and Figure 2; frame 330 including support frame 340 and swing frame 350; see paragraphs 53-58 and Figures 3-14); 
a plurality of cable management devices (spools; see paragraphs 41, 76, and 98; tabs 363 and spools 365), including spools, mounted within the cabinet to manage overlength slack (excess length; see paragraph 41) in fiber optic cables within the cabinet; and
a connector storage area (storage region 240 having storage module 245; see Figure 2 and paragraph 43; storage arrangement 800; see paragraph 60 and Figure 3) mounted within the cabinet (200, 300) and defining a plurality of cable termination locations for receiving at least some of the fiber optic cables. 
Solheid et al. teaches that service providers (central offices; see paragraphs 2, 3, and 30; 101; see Figure 1) connect and route optical fiber cables (main cable lines 102, feeder cables 104, drop cables 108) from the central office (101) and from larger internet and telephone networks (see paragraphs 2, 3, 30, and 31), including main and branch cables (102, 104, 108), to fiber distribution and access terminals (fiber distribution terminal 103; pedestal terminals 200, 300 of Figures 2-14 are distribution and access terminals). 
Although Solheid et al. discloses a branched cable (104) connected to a main cable (102), Solheid et al. does not disclose the branching and/or connection details, and therefore does not specifically disclose a separate splice area mounted within a closure separate from the cabinet, the closure being located outside the cabinet, and the separate splice area receiving fiber optic cables from a service provider for splicing to additional cables, and routing the additional cables to the cabinet.
	Blackwell, Jr. et al. teaches mid-space access points provide branching locations from a distribution cable leading to end users in telecommunication networks (see paragraph 4), wherein mid-span access points include closures (14) having separate splice areas (one or more splice trays 15) mounted within a closure (conventional closure 14) separate from a distribution cabinet (multi-port optical connection terminal 100), the closure (14) being located outside of the cabinet (100), and the separate splice area (15) receiving fiber optic cables (distribution cable 12) from a service provider for splicing (splicing in splice trays 15) to additional cables (cable 24), and routing the additional cables (24) to the cabinet (100; see Figure 1 and paragraphs 30 and 31).  The examiner additionally notes that such mid-span splice enclosures can be readily observed and viewed along telecommunication cables stranded between telephone poles through-out the country and are elementary in the art.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a separate splice area mounted within a closure separate from the cabinet, the closure being located outside the cabinet, the separate splice area receiving fiber optic cables from a service provider for splicing to additional cables, and routing the additional cables to the cabinet for the purpose of providing a branch connection point for a main distribution cable routed from a central office and interconnected with larger network cables and spliced to a cable routed to a distribution terminal for a desired area to provide service with a standard delivery scheme commonly employed in the telecommunication arts, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 9 and 10; Blackwell, Jr. et al. teaches that the splice area (15) splices a plurality of connectorized pigtails (mid-span access location closure 14 may access optical fibers 18 in the field and dress the fibers to be spliced or connectorized to the optical fibers of cable 24 in any manner, including the use of field installable connectors and/or pre-connectorized connectors; see paragraph 31 of Blackwell, Jr. et al.) used as equipment inputs from service provider (the main distribution cable 12 is inherently routed from the service provider) and outputs to subscriber lines (cable 24 is routed to users via distribution terminal 100 and cable 16).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use the mid-span branch enclosure (14) of Blackwell, Jr. et al. at the branching portions in the network (100 of Solheid et al.; see Figure 1) of the main cable (102) and the cable (104) leading to the distribution terminal (103) to splice a plurality of connectorized pigtails used as equipment inputs from the service provider (central office 101) and used as equipment outputs to subscriber lines (108) for the purpose of using standard equipment and methods to interconnect the main cable (102) fibers to customer premises (109), since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11; the telecommunications equipment includes at least one splitter module (splitter modules 225; splitter arrangement 600; see Figures 2-14 of Solheid et al.).
Regarding claim 12; the telecommunications equipment comprises a plurality of splitter modules (splitter arrangement 225/600 includes a plurality of splitter modules; see Figure 4 of Solheid et al.).
Regarding claim 13; the at least one splitter module (225/600) includes at least one adapter input (see the Figures of Solheid et al.; cables 110 are connected to the splitter modules via adapter inputs);
Regarding claim 14; the at least one splitter module (225/600) includes a plurality of adapter outputs (see the Figures of Solheid et al.; cables 112 are connected to the splitter modules via adapter outputs).
Regarding claim 15; Solheid et al. discloses a method of organizing fiber optic cable, the method comprising:
providing a cabinet (200, 300; see Figure 3-9) including a framework (frame with a support frame and swing frame; see paragraph 52 and Figure 2; frame 330 including support frame 340 and swing frame 350; see paragraphs 53-58 and Figures 3-14) for mounting telecommunications equipment (splitter region 220 for mounting splitter modules 225; management region 250 for storing excess fiber length; termination region 230 for connectors 113, 111; storage region 240 for connectors 111; drop region 260 for connectors; see paragraph 35 and Figure 2; telecommunications components are mounted to the frame 330, including splitter arrangement 500; termination arrangement 700, storage arrangement 800, and management arrangement 900; see paragraph 60 and Figures 3-14); 
routing overlength slack (excess length; see paragraph 41) of the fiber optic cables in the cabinet to a plurality of cable management devices (spools; see paragraphs 41, 76, and 98; tabs 363 and spools 365) mounted within the cabinet (200, 300); 
connecting at least some of the fiber optic cables into a connector storage location (storage region 240 having storage module 245; see Figure 2 and paragraph 43; storage arrangement 800; see paragraph 60 and Figure 3) mounted within the cabinet (200, 300); 
routing fiber optic cables from the connector storage location (storage region 240 having storage module 245; see Figure 2 and paragraph 43; storage arrangement 800; see paragraph 60 and Figure 3) to the outside of the enclosure (see Figures 2-14).
Solheid et al. does not specifically disclose that the fiber routed the outside are routed to
(1) to a splice area mounted within the cabinet which faces in a different direction to the telecommunications equipment, and to the plurality of cable management devices which face ninety degrees relative to the splice area and the telecommunications equipment (the examiner notes that this limitation is not required because this option may not be selected, since Applicant has claimed arrangement (2), in alternative to arrangement (1)), or 
(2) to a splice area positioned inside a closure separate from the cabinet and located outside of the cabinet.
Solheid et al. teaches that service providers (central offices; see paragraphs 2, 3, and 30; 101; see Figure 1) connect and route optical fiber cables (main cable lines 102, feeder cables 104, drop cables 108) from the central office (101) and from larger internet and telephone networks (see paragraphs 2, 3, 30, and 31), including main and branch cables (102, 104, 108), to fiber distribution and access terminals (fiber distribution terminal 103; pedestal terminals 200, 300 of Figures 2-14 are distribution and access terminals). 
Although Solheid et al. discloses a branched cable (104) connected to a main cable (102), Solheid et al. does not disclose the branching and/or connection details, and therefore does not specifically disclose a separate splice area mounted within a closure separate from the cabinet, the closure being located outside the cabinet, and the separate splice area receiving fiber optic cables from a service provider for splicing to additional cables, and routing the additional cables to the cabinet.
	Blackwell, Jr. et al. teaches mid-space access points provide branching locations from a distribution cable leading to end users in telecommunication networks (see paragraph 4), wherein mid-span access points include closures (14) having separate splice areas (one or more splice trays 15) mounted within a closure (conventional closure 14) separate from a distribution cabinet (multi-port optical connection terminal 100), the closure (14) being located outside of the cabinet (100), and the separate splice area (15) receiving fiber optic cables (distribution cable 12) from a service provider for splicing (splicing in splice trays 15) to additional cables (cable 24), and routing the additional cables (24) to the cabinet (100; see Figure 1 and paragraphs 30 and 31).  The examiner additionally notes that such mid-span splice enclosures can be readily observed and viewed along telecommunication cables stranded between telephone poles through-out the country and are elementary in the art.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to route the fibers outside the cabinet to a splice area positioned inside a closure separate from the cabinet and located outside of the cabinet for the purpose of providing a branch connection point for a main distribution cable routed from a central office and interconnected with larger network cables and spliced to a cable routed to a distribution terminal for a desired area to provide service with a standard delivery scheme commonly employed in the telecommunication arts, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 16; Solheid et al. discloses mounting telecommunications equipment  (splitter region 220 for mounting splitter modules 225; management region 250 for storing excess fiber length; termination region 230 for connectors 113, 111; storage region 240 for connectors 111; drop region 260 for connectors; see paragraph 35 and Figure 2; telecommunications components are mounted to the frame 330, including splitter arrangement 500; termination arrangement 700, storage arrangement 800, and management arrangement 900; see paragraph 60 and Figures 3-14) in the framework (frame with a support frame and swing frame; see paragraph 52 and Figure 2; frame 330 including support frame 340 and swing frame 350; see paragraphs 53-58 and Figures 3-14).
Regarding claim 17; Solheid et al. discloses removing at least one subscriber fiber optic cable from the connector storage location (240), and connecting a connector (connectorized end 111) of the fiber optic cable to the telecommunications equipment in the framework (see paragraphs 49 and 60; the fibers are stored in the storage area when not in use and then are used to route signals from the terminal 400 to split feeder cables 104 to distribution cables 106, to drop cables 108 to subscriber locations 109 when in use and thus must inherently be removed from the storage area and connected to the telecommunications equipment in the framework in order to function as disclosed).
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the telecommunications system defined by claim 1, wherein the splice area faces in a different direction to the telecommunications equipment area, and the plurality of cable management devices face ninety degrees relative to the splice area and the telecommunications equipment area in combination with all of the other limitations of claim 1.  Claims 2-7 depend from claim 1.
Response to Arguments
Applicant’s arguments with respect to claims 8-15 have been considered but are moot because they do not apply to the new grounds of rejection necessitated by Applicant’s Amendments to independent claims 8 and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874